Hide, C. J., (dissenting.) The contract in question is inartistically and untechnically drawn, and literally bears the interpretation placed on it by the court. When taken together, however, and in connection with the working construction placed on it at the time the gunstocks were rejected, before any controversy arose between the parties, it seems clear that the parties intended that the payment for the gunstocks was to be subject to the action of the United States armory authorities in accepting or rejecting them. The payment of thirty cents was to .be an advance, ten cents being reserved till acceptance, evidently under the belief that that sum would cover rejected articles; and it should have done so, under an honest and intelligent performance of the contract. McCulloch, J., concurs herein.